Citation Nr: 1420204	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  12-12 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (claimed as kinking of the artery and heart valve condition), as due to service-connected Non-Hodgkin's Lymphoma or due to herbicide exposure.

2.  Entitlement to a higher (compensable) increased rating (evaluation) for service-connected Non-Hodgkin's Lymphoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1966 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

On a May 2012 VA Form 9, the Veteran requested a Board hearing at a local VA office (Travel Board hearing).  Pursuant to 38 C.F.R. § 20.700 (2013), a Board hearing for a claim on appeal will be granted to an appellant who requests one and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Under VA regulations, a request for a Board hearing may be withdrawn by a veteran at any time before the date of the hearing.  A request for a hearing may be withdrawn by a veteran's representative with the consent of the veteran.  See 38 C.F.R. § 20.704(e) (2013).  As the Veteran has expressed a desire for a Board hearing, and because it is the RO which schedules Travel Board hearings, the Board will remand this case to schedule the Veteran for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  Notify the Veteran and the representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims folder should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



